

115 SRES 625 ATS: Designating the week beginning September 9, 2018, as “National Direct Support Professionals Recognition Week”.
U.S. Senate
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 625IN THE SENATE OF THE UNITED STATESSeptember 12, 2018Mr. Cardin (for himself, Ms. Collins, Mr. King, Mr. Brown, Mr. Markey, Mr. Murphy, Mr. Menendez, Ms. Warren, Ms. Klobuchar, Mr. Blumenthal, Ms. Hassan, Mr. Jones, Mr. Van Hollen, Mr. Casey, Ms. Baldwin, and Mr. Donnelly) submitted the following resolution; which was referred to the Committee on the JudiciarySeptember 26, 2018Committee discharged; considered and agreed toRESOLUTIONDesignating the week beginning September 9, 2018, as National Direct Support Professionals Recognition Week.
	
 Whereas direct support professionals, including direct care workers, personal assistants, personal attendants, in-home support workers, and paraprofessionals, are key to providing publicly funded, long-term support and services for millions of individuals with disabilities;
 Whereas direct support professionals provide essential support that ensures that individuals with disabilities are—
 (1)included as a valued part of the community of the individual; (2)supported at home, at work, and in the communities of the United States; and
 (3)empowered to live with the dignity that all people of the United States deserve; Whereas all communities have a stake in ensuring that individuals with disabilities thrive through the connections of the individuals to their families, friends, and communities, fostered by the direct support professionals of those individuals, so as to avoid more costly institutional care;
 Whereas direct support professionals support individuals with disabilities by helping those individuals make person-centered choices that lead to meaningful, productive lives;
 Whereas direct support professionals must build close, respectful, and trusting relationships with individuals with disabilities;
 Whereas direct support professionals provide a broad range of individualized support to individuals with disabilities, including—
 (1)assisting with the preparation of meals; (2)helping with medication;
 (3)assisting with bathing, dressing, and other aspects of daily living; (4)assisting with access to the environment of the individuals;
 (5)providing transportation to school, work, religious, and recreational activities; and (6)helping with general daily affairs, such as assisting with financial matters, medical appointments, and personal interests;
 Whereas there is a documented critical and increasing shortage of direct support professionals throughout the United States;
 Whereas direct support professionals are a critical element in supporting— (1)individuals who are receiving health care services for severe chronic health conditions and individuals with functional limitations; and
 (2)the successful transition of individuals from medical events to post-acute care and long-term support and services;
 Whereas many direct support professionals are the primary financial providers for their families; Whereas direct support professionals are hardworking, taxpaying citizens who provide an important service to people with disabilities in the United States, yet many continue to earn low wages, receive inadequate benefits, and have limited opportunities for advancement, resulting in high turnover and vacancy rates that adversely affect the quality of support, safety, and health of individuals with disabilities;
 Whereas the Supreme Court of the United States, in Olmstead v. L.C. by Zimring, 527 U.S. 581 (June 22, 1999)—
 (1)recognized the importance of the deinstitutionalization of, and community-based services for, individuals with disabilities; and
 (2)held that, under the Americans with Disabilities Act of 1990 (42 U.S. 12101 et seq.), a State must provide community-based services to persons with intellectual and developmental disabilities if—
 (A)the community-based services are appropriate; (B)the affected person does not oppose receiving the community-based services; and
 (C)the community-based services can be reasonably accommodated after the community has taken into account the resources available to the State and the needs of other individuals with disabilities in the State; and
 Whereas, in 2018, the majority of direct support professionals are employed in home- and community-based settings and that trend will increase over the next decade: Now, therefore, be it
	
 That the Senate— (1)designates the week beginning September 9, 2018, as National Direct Support Professionals Recognition Week;
 (2)recognizes the dedication and vital role of direct support professionals in enhancing the lives of individuals with disabilities of all ages;
 (3)appreciates the contribution of direct support professionals in supporting individuals with disabilities and their families in the United States;
 (4)commends direct support professionals for being integral to the provision of long-term support and services for individuals with disabilities;
 (5)encourages the Bureau of Labor Statistics of the Department of Labor to collect data specific to direct support professionals; and
 (6)finds that the successful implementation of the public policies affecting individuals with disabilities in the United States depends on the dedication of direct support professionals.